Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 1 of 34




                        Composite Exhibit 7
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 2 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 3 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 4 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 5 of 34
7/8/2020
       Case   0:20-cv-61404-DPG Document 1-8 USPTO Assignments
                                              Entered          on the Web
                                                         on FLSD      Docket 07/13/2020 Page 6 of 34
            United States Patent and Trademark Office
            Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                    Trademark Assignment Abstract of Title
 Total Assignments: 2
        Serial #: 70025036                     Filing Dt: 05/23/1894                                Reg #: 25036                               Reg. Dt: 07/24/1894
      Registrant: LOUIS BRANDT & FRERE
           Mark: OMEGA
 Assignment: 1
    Reel/Frame: 0440/0955                                   Recorded: 05/20/1983                                                                  Pages: 0

    Conveyance: CHANGE OF NAME 19820324
      Assignors: TIPP-EX FABRIKATION WOLFGANG DABISCH CHANGED TO                                                           Exec Dt: 03/24/1982
                                                                                                                      Entity Type: UNKNOWN
                                                                                                                      Citizenship: NONE
                  TIPP-EX TECHNIK WOLFGANG DABISCH CHANGED TO                                                              Exec Dt: 00/00/0000
                                                                                                                      Entity Type: UNKNOWN
                                                                                                                      Citizenship: NONE
       Assignee: WOLFGANG DABISCH                                                                                     Entity Type: UNKNOWN
                                                                                                                      Citizenship: NONE
  Correspondent: HENRY L. SHENIER
                  380 LEXINGTON AVE.
                  NEW YORK, NY 10168
 Assignment: 2
    Reel/Frame: 0444/0955                                   Recorded: 05/05/1983                                                                  Pages: 3

    Conveyance: CHANGE OF NAME 19820624
       Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                           Exec Dt: 03/16/1983
                                                                                                                      Entity Type: UNKNOWN
                                                                                                                      Citizenship: NONE
       Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                     Entity Type: UNKNOWN
                                                                                                                      Citizenship: NONE
  Correspondent: HENRY L. SHENIER
                  SHENIER & O'CONNOR
                  380 LEXINGTON AVE.
                  NEW YORK, NY 10168
                  SHENIER AND O'CONNOR


                                                                                                                                             Search Results as of: 07/08/2020 01:31 AM
                             If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                               Web interface last modified: August 25, 2017 v.2.6


                                    | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=70025036                                                                                                          1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 7 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 8 of 34
USPTO Assignments on the Web
           Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 9 of 34
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 1
      Serial #: 71596436                    Filing Dt: 04/27/1950                               Reg #: 556602                            Reg. Dt: 03/25/1952
    Registrant: OMEGA LOUIS BRANDT & FRERE, S. A.
        Mark: SEAMASTER
  Assignment: 1
      Reel/Frame: 0444/0955                                   Recorded: 05/05/1983                                                              Pages: 3
      Conveyance: CHANGE OF NAME 19820624
          Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                       Exec Dt: 03/16/1983
                                                                                                                    Entity Type: UNKNOWN
                                                                                                                    Citizenship: NONE
          Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                Entity Type: UNKNOWN
                                                                                                                    Citizenship: NONE
  Correspondent: HENRY L. SHENIER
                        SHENIER & O'CONNOR
                        380 LEXINGTON AVE.
                        NEW YORK, NY 10168
                        SHENIER AND O'CONNOR

                                                                                                                                         Search Results as of: 11/15/2018 12:09 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=0556602&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:09:16 PM]
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 10 of 34
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 11 of 34
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 1
      Serial #: 71622275                    Filing Dt: 12/08/1951                               Reg #: 566370                            Reg. Dt: 11/04/1952
    Registrant: OMEGA LOUIS BRANDT & FRERE, S.A.
        Mark: OMEGA
  Assignment: 1
      Reel/Frame: 0582/0575                                   Recorded: 11/13/1987                                                              Pages: 3
      Conveyance: CHANGE OF NAME 19820624
          Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                       Exec Dt: 04/15/1987
                                                                                                                    Entity Type: UNKNOWN
                                                                                                                    Citizenship: NONE
          Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                Entity Type: UNKNOWN
                                                                                                                    Citizenship: NONE
  Correspondent: SHENIER & O'CONNOR
                        122 EAST 42ND STREET
                        NEW YORK, NY 10168

                                                                                                                                         Search Results as of: 11/15/2018 12:09 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=0566370&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:09:44 PM]
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 12 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 13 of 34
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 14 of 34
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 1
      Serial #: 71637074                    Filing Dt: 10/23/1952                               Reg #: 578041                            Reg. Dt: 07/28/1953
    Registrant: OMEGA LOUIS BRANDT & FRERE, S.A.
        Mark: OMEGA
  Assignment: 1
      Reel/Frame: 1135/0407                                   Recorded: 04/12/1994                                                              Pages: 5
      Conveyance: CHANGE OF NAME EFFECTIVE 6-24-82.
          Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                       Exec Dt: 04/15/1987
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                Entity Type: CORPORATION
                        BIENNE, SWITZERLAND                                                                         Citizenship: SWITZERLAND
  Correspondent: JESS M. COLLEN
                        MCGLEW AND TUTTLE, P.C.
                        SCARBOROUGH STATION
                        SCARBOROUGH, NY 10510-0827

                                                                                                                                         Search Results as of: 11/15/2018 12:10 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=0578041&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:10:02 PM]
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 15 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 16 of 34
USPTO Assignments on the Web
          Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 17 of 34
            United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 2
      Serial #: 72047594                    Filing Dt: 03/12/1958                               Reg #: 672487                            Reg. Dt: 01/13/1959
    Registrant: NORMAN M. MORRIS CORPORATION
        Mark: SPEEDMASTER
  Assignment: 1
      Reel/Frame: 1133/0405                                   Recorded: 04/13/1994                                                              Pages: 5
      Conveyance: CHANGE OF NAME (SEE RECORD FOR DETAILS)
          Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                       Exec Dt: 07/06/1982
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                Entity Type: CORPORATION
                        BIENNE, SWITZERLAND                                                                         Citizenship: SWITZERLAND
  Correspondent: JESS M. COLLEN
                        MCGLEW & TUTTLE, P.C.
                        SCARBOROUGH STATION
                        SCARBOROUGH, NY 10510-0827
  Assignment: 2
      Reel/Frame: 0360/0847                                   Recorded: 12/26/1979                                                              Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOOD WILL AS OF MARCH 1, 1977
          Assignor: NORMAN M. MORRIS CORPORATION                                                                          Exec Dt: 00/00/0000
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: NEW YORK
          Assignee: OMEGA LOUIS BRANDT & FRERE S.A.                                                                 Entity Type: CORPORATION
                        96 RUE STAMPFLI                                                                             Citizenship: SWITZERLAND
                        BIEENE, SWITZERLAND
  Correspondent: MASON, FENWICK, ET AL.
                        1730 RHODE ISLAND AVE. N. W.
                        1730 RHODE ISLAND AVE. N. W.
                        WASHINGTON, DC 20036

                                                                                                                                         Search Results as of: 11/15/2018 12:10 PM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...&reel=&frame=&sno=&rno=0672487&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 12:10:30 PM]
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 18 of 34
10/24/2019
      Case   0:20-cv-61404-DPG Document 1-8 USPTO Assignments
                                            Entered   on FLSD on theDocket
                                                                     Web   07/13/2020 Page 19 of 34
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                               Trademark Assignment Abstract of Title
 Total Assignments: 1
        Serial #: 72127631                  Filing Dt: 09/11/1961                            Reg #: 734891                            Reg. Dt: 07/24/1962
     Registrant: Omega Louis Brandt & Frere, S.A.
           Mark:
 Assignment: 1
     Reel/Frame: 0432/0299                                Recorded: 01/07/1983                                                            Pages: 3

    Conveyance: CHANGE OF NAME 19820624
        Assignor: OMEGA LOUIS BRANDT & FRERE, S.A.                                                                  Exec Dt: 10/26/1982
                                                                                                              Entity Type: UNKNOWN
                                                                                                               Citizenship: NONE
        Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                            Entity Type: UNKNOWN
                                                                                                               Citizenship: NONE
  Correspondent: MASON, FENWICK, ET AL.
                   310 OFC BLDG.
                   310 OFC BLDG.
                   1730 R. I. AVE., N. W.
                   WASHINGTON, DC 20036


                                                                                                                                  Search Results as of: 10/24/2019 02:38 PM
                        If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                          Web interface last modified: August 25, 2017 v.2.6


                               | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=72127631                                                                                               1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 20 of 34
7/8/2020
      Case                              Trademark
             0:20-cv-61404-DPG Document 1-8       Electronic
                                              Entered      onSearch
                                                               FLSD System (TESS) 07/13/2020 Page 21 of 34
                                                                        Docket
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Jul 7 04:12:27 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

  Start List At:                        Jump to record:
                                   OR                                     Record 6 out of 7


                                                  ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark          OMEGA
 Goods and Services (CANCELLED) IC 004. US 001 006 015. G & S: [ Lubricating Oils for Watches and Clocks ]

                         (CANCELLED) IC 008. US 023 028 044. G & S: [ Tools Used in Clock and Watch Making; Tools Used in Jewelry Making ]

                         IC 014. US 002 027 028 050. G & S: Watch Cases [ , Watch Chains, and Watch Stands Sold as a Unit with Watches ]

                         (CANCELLED) IC 016. US 002 005 022 023 029 037 038 050. G & S: [ Fountain Pens and mechanical pencils ]
 Mark Drawing Code       (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Design Search Code      28.01.05 - Alpha (Greek letter); Greek characters; Omega (Greek letter)
 Serial Number           73370198
 Filing Date             June 17, 1982
 Current Basis           44E
 Original Filing Basis   44E
 Published for
                         November 15, 1983
 Opposition
 Change In
                         CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                         1290661
 Number
 Registration Date       August 21, 1984
 Owner                   (REGISTRANT) Omega SA (Omega AG) (Omega Ltd.) CORPORATION SWITZERLAND Jakob-Stämpfli-Strasse 96
                         Biel/Bienne SWITZERLAND CH2500
 Assignment
                         ASSIGNMENT RECORDED
 Recorded
 Attorney of Record      Lawrence E. Abelman
 Type of Mark            TRADEMARK
 Register                PRINCIPAL
 Affidavit Text          SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20141017. PARTIAL SECTION 8(10-YR) 20051216.
 Renewal                 2ND RENEWAL 20141017
 Live/Dead Indicator     LIVE




                                               |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY



tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:gnum5d.8.6                                                                                 1/1
7/8/2020
      Case   0:20-cv-61404-DPG Document 1-8 USPTO Assignments
                                             Entered   on FLSDon the Docket
                                                                     Web    07/13/2020 Page 22 of 34
           United States Patent and Trademark Office
           Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                       Trademark Assignment Abstract of Title
 Total Assignments: 1
         Serial #: 73370198                    Filing Dt: 06/17/1982                                   Reg #: 1290661                                  Reg. Dt: 08/21/1984
      Registrant: Omega SA (Omega AG) (Omega Ltd.)
            Mark: OMEGA
 Assignment: 1
    Reel/Frame: 0444/0955                                 Recorded: 05/05/1983                                                                           Pages: 3

    Conveyance: CHANGE OF NAME 19820624
       Assignor: OMEGA LOUIS BRANDT & FRERE S.A.                                                                               Exec Dt: 03/16/1983
                                                                                                                          Entity Type: UNKNOWN
                                                                                                                          Citizenship: NONE
       Assignee: OMEGA SA (OMEGA AG) (OMEGA LTD.)                                                                         Entity Type: UNKNOWN
                                                                                                                          Citizenship: NONE
  Correspondent: HENRY L. SHENIER
                  SHENIER & O'CONNOR
                  380 LEXINGTON AVE.
                  NEW YORK, NY 10168
                  SHENIER AND O'CONNOR


                                                                                                                                                      Search Results as of: 07/08/2020 01:37 AM
                              If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                                Web interface last modified: August 25, 2017 v.2.6


                                       | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73370198                                                                                                                  1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 23 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 24 of 34
11/26/2019
      Case                                Trademark
              0:20-cv-61404-DPG Document 1-8        Electronic
                                               Entered     onSearch
                                                               FLSD System (TESS)07/13/2020 Page 25 of 34
                                                                       Docket
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Nov 26 03:51:02 EST 2019



  Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                   ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark BROAD ARROW
 Goods and IC 014. US 002 027 028 050. G & S: Watches, [ watch straps, watch bracelets and parts thereof; ] chronometers, chronographs,
 Services     watches made of precious metals, watches partly or entirely set with precious stones. FIRST USE: 20010809. FIRST USE IN
              COMMERCE: 20010809
 Mark
 Drawing      (1) TYPED DRAWING
 Code
 Serial
              78258004
 Number
 Filing Date June 4, 2003
 Current
              1A;44E
 Basis
 Original
              1A;44D
 Filing Basis
 Published
 for          February 12, 2008
 Opposition
 Registration
              3418186
 Number
 Registration
              April 29, 2008
 Date
 Owner        (REGISTRANT) Omega SA (Omega AG) (Omega Ltd.) CORPORATION SWITZERLAND Jakob-Stämpli-Strasse 96 Biel/Bienne
              SWITZERLAND 2502
 Attorney of
              Lawrence E. Abelman
 Record
 Priority
              December 5, 2002
 Date
 Type of
              TRADEMARK
 Mark
 Register     PRINCIPAL
 Affidavit
              SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180509.
 Text
 Renewal      1ST RENEWAL 20180509
 Live/Dead
              LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:qtna2z.9.1                                                                              1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 26 of 34
11/26/2019
      Case                                Trademark
              0:20-cv-61404-DPG Document 1-8        Electronic
                                               Entered     onSearch
                                                               FLSD System (TESS)07/13/2020 Page 27 of 34
                                                                       Docket
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Nov 26 03:51:02 EST 2019




  Logout   Please logout when you are done to release system resources allocated for you.

  Start List At:                       Jump to record:
                                 OR                                      Record 4 out of 4


                                                   ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark             SEAMASTER
 Goods and             IC 014. US 002 027 028 050. G & S: (( Jewelry, )) [ precious stones; ] horological and chronometrical instruments. FIRST
 Services              USE: 19490325. FIRST USE IN COMMERCE: 19490325
 Standard
 Characters Claimed
 Mark Drawing Code     (4) STANDARD CHARACTER MARK
 Serial Number         77048887
 Filing Date           November 21, 2006
 Current Basis         1A;44E
 Original Filing
                       1B;44D;44E
 Basis
 Published for
                       July 31, 2007
 Opposition
 Registration
                       3640080
 Number
 Registration Date   June 16, 2009
 Owner               (REGISTRANT) Omega SA (Omega AG) (Omega Ltd.) CORPORATION SWITZERLAND Jakob-Stampfli-Strasse 96
                     2502 Biel/Bienne SWITZERLAND
 Attorney of Record Lawrence E. Abelman
 Priority Date       May 22, 2006
 Prior Registrations 0556602;3074168;AND OTHERS
 Type of Mark        TRADEMARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20190723.
 Renewal             1ST RENEWAL 20190723
 Live/Dead Indicator LIVE




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:qtna2z.8.4                                                                                  1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 28 of 34
11/26/2019
      Case                                Trademark
              0:20-cv-61404-DPG Document 1-8        Electronic
                                               Entered     onSearch
                                                               FLSD System (TESS)07/13/2020 Page 29 of 34
                                                                       Docket
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Nov 26 03:51:02 EST 2019



  Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                   ( Use the "Back" button of the Internet Browser to return to TESS)




 Goods and             IC 014. US 002 027 028 050. G & S: [jewelry and precious stones;] horological and chronometric instruments. FIRST
 Services              USE: 19580000. FIRST USE IN COMMERCE: 19590000
 Mark Drawing Code     (2) DESIGN ONLY
 Design Search         03.19.07 - Sea horse
 Code                  03.19.24 - Stylized fish, whales, seals, sea lions
                       18.13.03 - Bridles; Harnesses; Saddles and harnesses
 Trademark Search
                       ANI-VERT Vertebrate;animals that have a spinal column, backbone, or internal skeleton
 Facility
                       ART-18.13 Equipment for animals
 Classification Code
 Serial Number         77108646
 Filing Date           February 15, 2007
 Current Basis         1A;44E
 Original Filing
                       1B;44D;44E
 Basis
 Published for
                       February 26, 2008
 Opposition
 Registration
                       3757932
 Number
 Registration Date   March 9, 2010
 Owner               (REGISTRANT) Omega SA (Omega AG) (Omega Ltd.) CORPORATION SWITZERLAND Jakob-Stampfli-Strasse 96
                     2502 Biel/Bienne SWITZERLAND
 Attorney of Record Lawrence E. Abelman
 Priority Date       August 17, 2006
 Description of Mark Color is not claimed as a feature of the mark.
 Type of Mark        TRADEMARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR).
 Live/Dead Indicator LIVE




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:qtna2z.10.1                                                                              1/1
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 30 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 31 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 32 of 34
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 33 of 34




Reg. No. 5,094,915         Omega SA (Omega AG) (Omega Ltd.) (SWITZERLAND CORPORATION)
                           Jakob-Stämpfli-Strasse 96
Registered Dec. 06, 2016   Biel/Bienne SWITZERLAND 2502

                           CLASS 14: Horological and chronometric instruments and parts for the aforesaid goods;
Int. Cl.: 14               accessories namely, watch chains, presentation cases for watches and cases for watches

Trademark                  FIRST USE 3-10-1894; IN COMMERCE 3-10-1894

Principal Register         OWNER OF SWITZERLAND REG. NO. 665364, DATED 10-24-2014, RENEWED AS
                           REG. NO. 665364 , EXPIRES 10-10-2024

                           The mark consists of the letter of the Greek alphabet OMEGA above the word "OMEGA".

                           SER. NO. 86-978,393, FILED 04-24-2015
                           JENNIFER LYNN O'BRIEN, EXAMINING ATTORNEY
Case 0:20-cv-61404-DPG Document 1-8 Entered on FLSD Docket 07/13/2020 Page 34 of 34




Reg. No. 5,266,563         Omega SA (Omega AG) (Omega Ltd.) (SWITZERLAND CORPORATION)
                           Jakob-Stämpfli-Strasse 96
Registered Aug. 15, 2017   2502 Biel/Bienne SWITZERLAND

                           CLASS 14: horological and chronometric instruments
Int. Cl.: 14
                           FIRST USE 10-29-2015; IN COMMERCE 11-12-2015
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           PRIORITY CLAIMED UNDER SEC. 44(D) ON SWITZERLAND APPLICATION NO.
                           53181/2015, FILED 03-18-2015, REG. NO. 675216, DATED 07-06-2015, EXPIRES
                           03-18-2025

                           OWNER OF U.S. REG. NO. 4442192

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "CHRONOMETER"

                           SEC. 2(F) as to "CO-AXIAL"

                           SER. NO. 86-742,813, FILED 08-31-2015
                           YAT SYE I LEE, EXAMINING ATTORNEY
